Case 1:21-cv-11307-RGS Document 1 Filed 08/11/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
EASTERN DIVISION
CASE NO. 2177 CV 00708

PAUL W. COTE,

Plaintiff / Defendant in Counterclaim

v, . ©
os m
JOSEPH S. PROVANZANO, INDIVDUALLY — =

 

AND DOING BUSINESS AS JOSEPH S.

PROVANZANO, ESQUIRE; LAW OFFICES OF 2 °

JOSEPH S. PROVANZANO; PROVANZANO nn

LAW OFFICE(S), ETC. ae OklCOCU
Wh

Defendant / Plaintiff in Counterclaim

 

NOTICE OF REMOVAL
RRR RRR RRR E

Pursuant to 28 U.S.C. section 1441, et seq, the Plaintiff / Defendant in Counterclaim, Paul W.
Cote, Pro Se, hereby gives notice that Civil Action 2177 CV 00708 (the “action”), previously pending
in the Essex Superior Court, Essex County, Massachusetts, has been removed to this Court. Removal
of the Action is proper for the following reasons:

L This Action was commenced, via a Verified Complaint in Equity (for Breach of
Contract, the Massachusetts ““Wage Act,” Good Faith and Fair Dealing, and other claims) with an
Emergency Temporary Restraining Order and/or Declaratory and Injunctive Relief sought, on July 7,
2021, by the Plaintiff, Paul W. Cote (“Plaintiff”) in the Essex Superior Court for Essex County,
Massachusetts, and was assigned Case No. 2177 CV 00708 on the docket of that Court. The Plaintiff
did make a jury demand in his Complaint. The Defendant was served on or about July 12 — 13, 2021.

2. On July 21, 2021 the Defendant/Plaintiff in Counterclaims, filed Answers, Affirmative

Defenses and Counterclaims, an Opposition to Request for Injunctive Relief. The Plaintiff filed a

 

1 2™ Defendant removed after denial of Injunctive Relief
Case 1:21-cv-11307-RGS Document1 Filed 08/11/21 Page 2 of 3

Response/Rebuttal to Defendant's Opposition and Defendant filed a Sur Reply.

3. A copy of the Court's Docket Sheet listing the Plaintiffs Pleadings, Summons with Proof
of Service, Defendant's Answer with Affirmative Defenses and Counterclaims, and Opposition to
Request for Injunctive Relief; Defendant's Affidavit, Plaintiff Response/Rebuttal to Defendant's
Opposition and Defendant's Sur Reply, and the Court's denial August 5, 2021 Order, Denying
Injunctive Relief, are all attached hereto as Exhibit 1.

4. This Notice of Removal is being filed within thirty (30) days after the now Plaintiff /
Defendant in Counterclaim was served a copy of the Defendant / Plaintiff in Counterclaim Answer,
Affirmative Defenses after July 21, 2021, and is timely filed under 28 U.S.C. c. 1446(b).

5. The Action(s) involve a controversy arising out of an employment agreement instituted
by the Defendant/Plaintiff in Counterclaim's and his misclassification of employment status of the
Plaintiff/Defendant in Counterclaim, as an Independent Contractor vs an Employee, in violation of the
Massachusetts “Wage Act” and 29 U.S.C. 8, Chapter 201 et seq, and Plaintiff is seeking to recover
amounts in excess of $75,000.00 for past wages via commissions due, for paralegal work performed at
least the past six (6) years on matters pending prior to discharge June 7, 2021, exclusive of interest,
costs and other relief as may be allowed under the Federal Fair Labor Standards Act and

Commonwealth of Massachusetts “Wage Act.”

6. The Defendant/Plaintiff in Counterclaim, raises the issues of classification of
Independent Contractor vs. Employee status repeatedly in Counterclaims, Defenses and Pleading, seeks
to restrain the Free Speech and Expressions and Associations of the Plaintiff/Defendant in
Counterclaim (Paragraphs 132, 133, Counterclaim), in violation of the First Amendment of the United
States Constitution.

7. The Defendant/Plaintiff in Counterclaim makes conflicting claims of supervising the

Plaintiff/Defendant in Counterclaim as a paralegal / legal assistant as required by Rules of Professional
Case 1:21-cv-11307-RGS Document 1 Filed 08/11/21 Page 3 of 3

Conduct require while simultaneously claiming he was an Independent Contractor — which upon
information and belief — was / is a 'misclassification.'

8. As set forth herein, this Court has original subject matter jurisdiction over the Action
because of the requirements under 28 U.S.C. s. 1441(c) have been met, as there are Joinder of Federal
Law Claims and State Law Claims, with Counterclaims arising under the Constitution, laws, or treaties
of the United States and within the meaning of Section 1331 of this Title and the amount in controversy
exceeds $75,000.00.

9. Promptl'y after filing the present Notice of Removal with this Court, the Plaintiff /
Defendant in Counterclaim will file a Notice with the Clerk of Essex Superior Court, Salem,
Massachusetts.

WHEREFORE, the Plaintiff/Defendant in Counterclaim, by this Notice, hereby removes this
action to the United States District Court for the District of Massachusetts, Eastern Division, pursuant
to 28 U.S.C. c. 1441, et seq, and files in accordance with Federal Rules of Civil Procedure, Rule 11.

Respectfully Submitted,
Plaintiff, Pro Se

Paul W. Cote

1 Birchwood Pointe, #102
P O Box 516

Amesbury, MA 01913
Phone: 978-504-1006
Claimscote@aol.com

 

Dated: August 11, 2021
